DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claims 1-8, drawn to a method for selecting a plant comprising an introduced genetic modification conferring a trait of interest, the method comprising: 
(a) obtaining a F2 population of segregating plants from a F1 population resulting from crossing a plant line that contains the genetic modification to a second plant line that does not contain the genetic modification; 
(b) generating a bulked pool of F2 population of plants that are homozygous positive for the genetic modification that is designated homozygous positive pool and generating a separate bulked pool of F2 plants that are homozygous negative for the genetic modification that is designated homozygous negative pool; 

(d) assigning a breeding value to each plant or a subset of the plants in the bulked pool of plants that are homozygous positive for the genetic modification based on the phenotyping or the genotyping; and 
(e) selecting the plant comprising the genetic modification based on the breeding value.
Group 2, Claims 9-17, drawn to a method for selecting a transgenic event or a genome edited plant, the method comprising:
(a) obtaining F1 offspring from a cross resulting between a plant line that contains a transgene of interest or a genome modification to a second plant line that does not contain said transgene or said genome modification; 
(b) creating a double haploid (DH) plant population or a recombinant inbred line (RIL) plant population based on the F1 offspring; 
(c) conducting an assay to determine which offspring from said population contain the transgene or the genome modification; 
(d) selecting a pool of plants that are homozygous positive for the transgenic event or the genome modification and a separate pool of plants that are homozygous negative for the transgenic event or the genome modification; 
(e) phenotyping or genotyping the homozygous positive pool and the homozygous negative pool; 
(f) assigning a breeding value to each transgenic event or a subset of the transgenic events or each genome edited plant or a subset of the genome edited plants, 
(g) selecting the transgenic event based on the breeding value..
Group 3, Claims 18-25, drawn to a method for accelerated selection of a transgenic event or a genome edited plant, the method comprising: 
(a) crossing a plant line that is homozygous positive for the transgenic event or a genome edited plant with a diverse panel of plant lines that do not contain said transgene; 
(b) crossing an isogenic transgene null of (a) with the same panel of plant lines of (a) that do not contain said transgene or genome modification; 
(c) collecting offspring of said crosses of (a) and (b) to produce transgene or genome modification positive and transgene or genome modification negative hybrids; 
(d) phenotyping or genotyping the hybrids that are positive for the transgene or genome modification  and the hybrids that are negative for the transgene or genome modification ; 
(e) assigning a breeding value to each transgenic event or genome edited plant or a subset of the transgenic events or genome modifications in the transgene positive hybrids or genome edited hybrids based on the phenotyping or the genotyping; and 
(f) selecting the transgenic event or genome modification based on the breeding value..
Group 4, Claims 26-33, drawn to a method for accelerated selection of a genome edited plant, the method comprising: 

(b) collecting F1 offspring from said cross; 
(c) creating an early generation bi-parental bulk plant population; 
(d) conducting an assay to determine which of said offspring contain the genome modification of interest; 
(e) creating a bulked pool of plants that are homozygous positive for the genome modification and a different bulked pool of plants that are homozygous negative for the genome modification; 
(f) phenotyping or genotyping the homozygous positive pool and the homozygous negative pool; 
(g) assigning a breeding value to each genome edited plant in the bulked pool of plants that are homozygous positive for the genome modification based on the phenotyping or the genotyping; and 
(h) selecting the genome edit plant based on the breeding value.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to these groups appears to be crossing plant with genetic modifications. Choi, Hae-Woon, et al. "Stability and inheritance of endosperm-specific expression of two transgenes in progeny from crossing independently transformed barley plants." Plant cell reports 28.8 (2009): 1265-1272 teaches methods of crossing plants comprising genome modifications.  Therefore the technical feature 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662